Citation Nr: 0215136	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a shell fragment 
wound to muscle group XIX, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to an increased evaluation for a 
shell fragment wound to muscle group XI on the left, with 
history of thrombophlebitis, currently evaluated as 20 
percent disabling, and entitlement to a compensable 
evaluation for a shell fragment wound to muscle group XIV of 
the right thigh will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in August 2001, 
when it was remanded for additional development.

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for a shell 
fragment wound to muscle group XI on the left, with history 
of thrombophlebitis, currently evaluated as 20 percent 
disabling, and entitlement to a compensable evaluation for a 
shell fragment wound to muscle group XIV of the right thigh, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing any response to the notice from the 
appellant or his representative, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected residuals of a shell 
fragment wound to Muscle Group XIX are manifested by moderate 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to Muscle Group XIX have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records indicate that, at his 
September 1966 entrance examination, a 12-inch surgical scar 
was noted on the median of his abdomen.  The appellant had 
had an appendectomy.  He suffered shrapnel wounds to his 
abdomen in 1968 while serving in Vietnam.  Testimony at a 
December 1973 medical board hearing indicates that the 
appellant's service medical records pertaining to his 
injuries in Vietnam had been missing from the file containing 
his remaining service medical records since approximately 
1969.  A scar was noted on the midline of his abdomen at a 
November 1974 examination.

At an April 1975 VA examination, a well-healed seven-inch 
right paramedian scar was noted on his abdomen.  A six-inch 
left paramedian scar secondary to a laparotomy for a gunshot 
wound was also noted.  On x-ray examination, a metallic U-
shaped clip was seen over the right upper quadrant of the 
abdomen.  The examiner diagnosed residuals of a gunshot wound 
to the abdomen.

At a July 2000 VA arteries, veins, and miscellaneous 
examination, the appellant reported suffering shrapnel wounds 
to his lower abdomen while serving in Vietnam.  He was 
reinjured approximately one year later.  He had an 
exploratory laparotomy, and steel mesh was inserted in the 
lower abdominal wall.  The lower abdominal wall repair had to 
be re-operated on when he returned from Vietnam.  There were 
two large, well-healed scars over the lower abdomen, which 
were not tender.  The examiner diagnosed shrapnel wounds to 
the abdomen.

At an October 2001 VA muscles examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
reported having been hit with shrapnel in the abdomen while 
serving in Vietnam.  He was evacuated to a hospital and 
shrapnel was removed.  He was hospitalized for five to six 
weeks before being returned to the front line.  Approximately 
one year later, stainless steel wire came out through his 
abdomen at the site of the repair of the shrapnel wound.  He 
was hospitalized for approximately ten days.  His abdomen did 
not bother him much.  The appellant reported no flare-ups of 
his disability.  The appellant had an abdominal wound.  The 
appellant had symptoms of muscle pain.  He reported that his 
activity was not limited by fatigue or inability to move 
joints.  The joints were not interfered with and were not 
injured.  There were no tumors of the muscle.  The examiner 
found no tissue loss.  The abdominal scars were quite 
prominent.  There was a 19-centimeter right paramedian scar, 
and there was a 23-centimeter midline scar in the abdomen.  
No adhesions were detected.  There was no tendon damage.  
There was no bone, joint, or nerve damage.  Muscle strength 
was good.  There no muscle herniation.  There was little if 
any loss of muscle function.  The muscle group could move the 
joint through the normal range of motion.  The muscle group 
could move the joint independently.  There was the ability of 
the muscle to move the joint.  Joint function was not 
affected.  X-ray examination was normal.  The diagnosis was 
shrapnel injury to the abdomen with no loss of function due 
to pain.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(5)).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a July 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the criteria required for a higher 
rating for an injury to Muscle Group XIX.  Further, a July 
2002 letter from the RO informed the appellant that it would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SSOC 
and the July 2002 letter informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, sufficient examinations were provided to the 
appellant in July 2000 and October 2001.

As noted above, some of the appellant's service medical 
records-specifically, those pertaining to injuries that he 
suffered in Vietnam-have been missing since approximately 
1969.  In cases where the veteran's service medical records 
are unavailable through no fault of his own, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where 
the veteran's service medical records have been destroyed or 
lost, there is a duty to advise the veteran to obtain other 
forms of evidence).  In this case, the RO has made multiple 
attempts to obtain the appellant's missing service medical 
records to no avail.  The appellant has been advised of the 
RO's unsuccessful efforts.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the August 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's residuals of a gunshot wound, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  For rating purposes, the muscle groups of 
the torso and neck are in the same anatomical region.  
38 C.F.R. § 4.55(b) (2001).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2001).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2001).

In this case, the appellant suffered a shrapnel or gunshot 
wound to his abdomen-Muscle Group XIX.  Muscle Group XIX 
affects support and compression of the abdominal wall of the 
lower thorax, flexion and lateral motions of the spine, and 
strong downward movements of the arm.  It includes the rectus 
abdominis, external oblique, internal oblique, transversalis, 
and quadratus lumborum muscles.  Under Diagnostic Code 5319, 
moderate disability warrants a 10 percent disability rating.  
38 C.F.R. § 4.73, Diagnostic Code 5319 (2001).  A 20 percent 
disability rating requires moderately severe disability.

As noted above, records of inservice treatment are not 
available.  At an April 1975 VA examination-approximately 
four months after the appellant's discharge from service, the 
appellant voiced no complaints with regard to the injury to 
his abdomen.  At a July 2000 VA examination, he again voiced 
no complaints.  At an October 2001 VA examination, the 
appellant again voiced no complaints and stated that his 
abdomen did not bother him much.  The examiner noted muscle 
pain but no tumors of the muscle, no tissue loss, and no 
muscle herniation.  Muscle strength was good.  There was 
little if any loss of muscle function.  Joint function was 
not affected.

Although the appellant's service medical records are missing, 
the appellant did not suffer a through-and-through wound to 
his abdomen.  His current symptoms do include sloughing of 
soft parts or intermuscular scarring.  There is no evidence 
of an inability to keep up with work requirements due to the 
injury of his abdomen.  Accordingly, a 10 percent disability 
for a moderate injury to Muscle Group XIX is appropriate.  In 
reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain; however, the appellant stated at the October 2001 VA 
examination that his abdomen did not bother him much.  He 
reported no flare-ups and no fatigue or inability to move 
joints.  Accordingly, the Board finds that a 10 percent 
disability rating considers the appellant's functional loss, 
pain, and weakness resulting from his gunshot wound to Muscle 
Group XIX.  Because the appellant is assigned currently a 10 
percent disability rating, the preponderance of the evidence 
is against an increased disability rating.

With regard to the scars on the appellant's abdomen, 
additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2001).  
There is no evidence that the appellant is entitled to a 
separate disability rating for either of his scars.  The 
scars do not limit the function of his back.  At the July 
2000 VA examination, they were noted to be well healed and 
were not tender.  Accordingly, the preponderance of the 
evidence is against assigning a separate evaluation for the 
appellant's scars.


ORDER

Entitlement to an increased disability rating for residuals 
of a shell fragment wound to Muscle Group XIX is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


